Citation Nr: 1010574	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty form March 1951 to December 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In October 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain VA medical opinions regarding his service-connected 
disabilities and his ability to be employed.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran has a single disability rating of at least 60 
percent, has a combined disability rating of 100 percent, and 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by non 
service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

Service connection is currently in effect for the following 
disabilities suffered by the Veteran: posttraumatic stress 
disorder (PTSD) with depressive disorder at 100 percent 
disabling, effective November 2009; cold injury, left foot at 
30 percent disabling, effective April 2005; cold injury, 
right foot at 30 percent disabling, effective April 2005; 
hypertension associated with PTSD with depressive disorder at 
10 percent, effective April 2005; tinnitus at 10 percent, 
effective December 2005; and bilateral hearing loss at 10 
percent, effective January 2007.

Because the Veteran has one service-connected disability 
rated higher than 60 percent (PTSD is rated at 100 percent 
disabling), with a combined disability rating of 80 percent 
as of April 2005 and 100 percent, as of November 2009, the 
initial criterion for schedular consideration for the grant 
of TDIU under 38 C.F.R. § 4.16(a) is met.  Thus, the issue 
becomes whether the Veteran's service-connected disabilities 
preclude him from securing or following a substantially 
gainful occupation.  

Pursuant to a Board remand in October 2009, a VA medical 
opinion was obtained to determine whether the Veteran's 
service-connected disabilities, standing alone, render the 
Veteran unemployable.

The Veteran was scheduled for an examination in November 2009 
for his hypertension as it relates to his ability to maintain 
gainful employment.  There, the examiner concluded that the 
Veteran's respiratory and vascular conditions make him unable 
to perform even sedentary work.  She noted that it is not 
possible to separate out the effects of the hypertension, 
vascular disease, and pulmonary disease with resorting to 
speculation.  However, she did indicate that it is possible 
to say that the Veteran's severe hypertension contributes to 
his inability to work.  The examiner also noted that it is 
well-known that PTSD causes increased catecholamine levels 
which elevate the blood pressure.  Thus, there is a 
relationship between his service-connected PTSD and his 
hypertension.

The Veteran also underwent an examination in November 2009 
for his service-connected PTSD.  The examiner indicated that 
the Veteran's PTSD signs and symptoms were somewhat worse 
than they were at the time of the last examination.  He 
opined that "[g]iven [the Veteran's] intolerance of social 
situations and interpersonal interactions, his depressive 
episodes which are debilitating and occur at least 2 days per 
week, and his emotional reaction to disturbing intrusive 
thoughts and nightmares, it is this examiner's opinion that 
it is at least as likely as not that [the Veteran's] service-
connected PTSD standing alone renders him unemployable at 
this time."  

The examiner included that in his opinion, the Veteran "is 
experiencing total occupational and social impairment due to 
PTSD signs and symptoms."

Given the above medical opinions, the Veteran's individual 
disability rating for PTSD, the five other service connected 
disabilities, and his total combined disability evaluations, 
the Board finds that his claim for TDIU is warranted.  The 
Veteran's service connected disabilities as a whole (not 
simply the PTSD) cause the Veteran to be unable to work.

Based on the foregoing, the Board finds the preponderance of 
the evidence supports the grant of TDIU.  Therefore, after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that entitlement to a total disability rating 
based upon individual unemployability is warranted, and the 
Veteran's claim may be granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §  3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Given that the Veteran is 100% for PTSD, the question that 
the RO must address is whether the grant of TDIU by the Board 
(which takes into consideration all service connected 
disabilities, not simply his PTSD), provides a basis to grant 
the Veteran a 100% rating for TDIU prior to November 10, 
2009.  

As the issue of the effective date for the 100% evaluation 
(either the 100% evaluation for PTSD or the effective date of 
TDIU now granted by the Board) has not been appealed by the 
Veteran to the Board, this issue is not before the Board at 
this time.      




ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


